Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10, 11 and 13-15 are examined herein. 

Response to Amendment
Applicant’s amendments obviate the 35 U.S.C 112(b) and 35 U.S.C 112(d) rejections for claims 1-8, 10, 11 and 13-15. 

Response to Arguments
Applicant’s arguments filed have been fully considered but are not persuasive. 
Response to the present invention is not directed towards a method of overcoming the Coulomb barrier.
Applicant argues that the present invention is not directed to overcoming the Coulomb barrier but rather “the present invention breaks the prior art paradigms… thereby modifying the Coulomb barrier” (page 16). Applicant states that “it is possible to modify and thus reduce
Response to Applicant’s argument that “peer reviwed evidence is not required by the established patent law (page 18).
Examiner reiterates that the subject matter of the instant invention—low-energy nuclear reactions, or cold fusion—lies within the realm of fringe science. The absence of any peer-reviewed publications supports the Examiner’s position that cold fusion is not considered legitimate by mainstream scientists. Therefore, the skilled artisan has considerable cause to doubt the operability of Applicant’s invention.

Response to the Electron Catalyzed Fusion paper:
Applicant argues (page 17-18) in support of the instant application in the form of the paper Electron Catalyzed Fusion. Examiner notes that this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that:
“Material is not peer-reviewed by arXiv - the contents of arXiv submissions are wholly the responsibility of the submitter and are presented “as is” without any warranty or guarantee. By hosting works and other materials on this site, arXiv, Cornell University, and their agents do not in any way convey implied approval of the assumptions, methods, results, or conclusions of the work.” 

This is not by coincidence. This paper is directed toward subject matter that lies outside the realm of established science. Therefore, while the Examiner has considered the alleged experimental evidence described in the paper, Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists.
Response to the CR-39 report:
Applicant argues (page 20) that the CR-39 report also provides supporting experimental results of Applicant’s fusion process. Again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists.
If Applicant has truly achieved the claimed breakthrough in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? If Applicant had truly achieved such an astonishing feat, the global scientific community would be buzzing with support, criticism, analysis, attempts to repeat the experiment, and more.

Response to 101, 112a argument that the claims do not recite a unity of “production of energy”: 
Claim 1 recites that a high-density of neutral atoms and/or molecules of the one or isotope fusion reactants “promotes high nuclear fusion reaction rates that are needed to achieve nuclear fusion breakeven, where more nuclear potential energy is converted to output kinetic energy than the energy input to the cylindrical diode nuclear fusion system”. The specification explicitly states that the disclosed utility for this claimed phenomenon is energy production: “fusion activities for energy production, propulsion, formation of material, and generation of directed energetic beams and particles” ([0002], [0018]). As further disclosed examples, the method is capable of providing at least 250 MW of electricity (see example 1(b)). 
Similarly, Applicant argues (Pg. 16) that “the claims do not require that ‘production of energy’ be achieved”. This argument is blatantly false, as claim 1 in lines 8-10 “more nuclear potential energy is converted to output kinetic energy than the energy input.”

Response to the supporting letter by Dr. Jay Theodore (Ted) Cremer
Regarding Applicant's 5-page Other Reference, “Letter to CPO from POSITA, Dr. Jay Theodore (Ted) Cremer, Jr. (PHD),” filed 02/14/2022, the letter appears to be in response to a Canadian office action (see p. 1, Heading, address line, and sixth paragraph). Examiner notes this is the United States Patent and Trademark Office, which examines applications independent of the Canadian Patent Office. The letter incorrectly states that “the patent examiner focused only upon the failed results of the Fleishmann and Pons experiments, and the failed attempts by others to replicate their results in the early 1990's” (second to last paragraph of page 1). Neither Fleishmann & Pons nor their specific concept for cold fusion has been mentioned anywhere in the Non-Final Rejection. Further, referring to at least pp. 6-8 of the Non-Final Rejection, Examiner has provided evidence from as recently as 2020 that even hot fusion has not been able to produce net energy. 
Numerous times, the letter refers to the alleged results of the present invention theoretically: “The combination of high electric fields and ponderomotive forces ... are most definitely expected to result in nuclear fusion” and “the invention would theoretically operate as described and claimed” (p. 1, emphasis added). The following list of “distinguishing 

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 1-8, 10, 11 and 13-15). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves nuclear fusion; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
The specification does not enable the skilled artisan to achieve a controlled nuclear fusion reaction which “promotes high nuclear fusion reaction rates that are needed to achieve nuclear fusion breakeven, where more nuclear potential energy is converted to output kinetic 
In the TECHNICAL FIELD and Background section (specification, [0002-0018]), Applicant details how all previous attempts at building said reactors and maintaining a nuclear fusion reaction have failed:
“For 60 years the science and technology communities have been striving to achieve controlled and economically viable fusion. The commonly held belief in the art is that another 25-50 years of research remain before fusion is a viable option for power generation ([0009])

“Because the conventional thinking holds that high temperatures and strongly ionized plasma are required, it was further believed in the art that inexpensive physical containment of the reaction was impossible” ([0014]). 

“‘The simplest and most obvious method with which to provide confinement of a plasma is by a direct-contact with material walls, but is impossible for two fundamental reasons: the wall would cool the plasma and most wall materials would melt. We recall that the fusion plasma here requires a temperature of ˜108 K while metals generally melt at a temperature below 5000 K.’ (“Principles of Fusion Energy,” A. A. Harms et al.)”, ([0015])
However, despite the failure of all others hitherto, Applicant claims to have an operable device and method for controlled nuclear fusion that not only produces nuclear fusion, but generates a net energy production. 
Specifically, the specification purports to disclose a nuclear fusion device that generates a net energy gain capable of generating commercially viable amounts of power: “fusion activities for energy production, propulsion, formation of material, and generation of directed 
However, as noted by the attached current-state-of-the-art reference Dylla1, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
Further according to the official ITER2 webpage:
“The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to already be in possession of a nuclear fusion reactor that achieves a net energy gain appear to be wishful thinking at best. 
However, as is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun (see 3 further explains:
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.” 

The device for producing repeated collisions between the neutrals and the reactant claimed by Applicant is not capable of producing or sustaining such reactions. The device provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion. 
The method of the instant invention operates at low temperatures “ambient temperatures” ([00144]) and as disclosed on the Remarks dated 05/10/2021 “the techniques result in an average temperature that is within the stated range of 1000 to 3000K” (Pg. 19). 
As cited above in the quotation from Georgia State University, the minimum temperature required to nuclear fusion is between 10,000,000 and 100,000,000 Kelvin. Therefore, Applicant’s invention fits squarely into the field of low-temperature nuclear reactions (LENR), or cold fusion.
The presumption that the nuclear fusion may occur in a low-temperature environment is wholly unsupported by modern nuclear and plasma physics. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the . It is the Examiner’s conclusion that Applicant’s neutrals collision theory is based on scientific theory that is both unproven and implausible. 

Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, “a device that uses high-speed rotation of material to produce conditions for performing fusion reactions and utilizing the energy and material created by those reactions” ([0019]) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions–a recipe–that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged low-temperature nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested . Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation 
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention. 
In its present form, the disclosure is devoid of useful instruction that might enable a person skilled in the art to operate the device as claimed, in a temperature region which the literature suggests is incapable of achieving nuclear fusion.  
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
The breadth of the claims: Applicant’s claims to a method for controlled nuclear fusion as recited in claim 1, are extremely broad as evidenced by their too-simple-to-be-true steps for the alleged cold fusion reaction, as well as the fact that this process necessarily abandons modern nuclear physics, such that the outcome of the recited structure cannot be reasonably predicted and measured. See MPEP 2164.08. 

The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear fusion as a substantial source of marketable commercial energy; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of working science. See MPEP § 2164.05(a).

The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP § 2164.05(a). 

The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear fusion research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP § 2164.05(b). 

The level of predictability in the art: Low-temperature nuclear fusion experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP § 2164.03. 

The amount of direction provided by the inventor: Applicant's underlying explanation is speculative at best. See MPEP § 2164.03. 

The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples.  See MPEP § 2164.02. 

The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.  
 	Applicant’s claimed invention is directed to a device for producing net energy for practical applications from a nuclear fusion reaction. The production of said net energy from a low-temperature fusion reaction is considered as being Applicant's specified utility ([0002).  	In describing said specified utility, Applicant has set forth the inadequately supported theory that “high-speed rotation of a material to produce conditions for performing fusion reactions and utilizing the energy and materials created by those reactions” ([0022]). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification . See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 1-8, 10, 11 and 13-15 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. The specification's disclosed utility of energy production ([0002]) is not credible. The production of net energy using this type of technology is yet to be proven and is currently theoretical as discussed above. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8, 10, 11 and 13-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it . 
Claims 1-8, 10, 11 and 13-15 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 1-8, 10, 11 and 13-15 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112(a). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dylla, H. Frederick "How Long is the Fuse on Fusion?" Scientific Journeys, Springer, Cham, 2020. 83-88
        2 What will ITER do? iter.org/sci/Goals
        3 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html